FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 March 15, 2012 Filed Via EDGAR (CIK #0001109441) Karen Rossotto, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Floating Rate Master Trust (the “Registrant” or “Trust”) (File No. 811-09869) Dear Ms. Rossotto: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find described below the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), that you provided on January 11, 2012 with regard to Amendment No. 13 to the Registrant’s Registration Statement on Form N-1A (“Amendment 13”), filed with the Commission on November 25, 2011 under the Investment Company Act of 1940, as amended. Each comment (together, the “Comments”) is summarized below, followed by the Registrant’s response to the comment. The Fund is an open-end management investment company, which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), offers its shares for sale on a continuous basis and currently has one shareholder, a feeder fund, Franklin Floating Rate Fund PLC (“FFRF”). The Fund’s shares are not registered under the Securities Act of 1933, as amended. FFRF is a variable capital investment company incorporated under the laws of Ireland under the registered number 316174. FFRF offers and sells its shares, which are generally sold and redeemable on business days in Ireland, referred to as “Dealing Days,” to persons who are not U.S. persons and in countries other than the United States. 1.
